Rosenberger, J.,
dissents in a memorandum as follows: The complaint in this action asserts common-law negligence claims and claims under New York State Labor Law §§ 200, 240 (1) and § 241 (6) for injuries suffered by plaintiff Fabio Cordeiro on December 8, 1998, when he fell from a steel beam while working at a construction site on Long Island. The complaint alleges, inter alia, that defendants Shalco Investments, Shalco Investments II, United Capital Corp., Repad Management, AFP Fifteen Corp., and AFP 9 Corp. were the owners and/or managers of a parking garage at 11 Grace Avenue in Great Neck where plaintiff was injured, and that defendant Hicks-ville Paving, Inc. (Hicksville) was a contractor retained by the owners to perform certain renovation work to the garage. The complaint also alleges that, on the date of the accident, plaintiff was employed by Carlo Lizza & Sons Paving, Inc. (Lizza), a paving company that shares the same business address as Hicksville.
Plaintiff moved against all defendants for partial summary judgment on liability under his Labor Law § 240 (1) claim. In support of the motion, plaintiff submitted, inter alia, transcripts of his own deposition testimony and that of Hicksville’s supervisor, Richard Tonon, as well as copies of pay stubs from Lizza, for the period November 4, 1998, through the date of the accident, December 8, 1998, and a letter from the Secretary-Treasurer of his union, confirming that plaintiff had been employed by Lizza on December 8, 1998.
In opposing plaintiff’s motion, Hicksville submitted affidavits by Richard Tonon, the Hicksville employee assigned to supervise the renovation work on the garage, and Eugene “Buddy” Wright, who was working with plaintiff on the day before and the day of the accident; a W-2 statement from Hicks-ville indicating that Hicksville paid plaintiff $396.32 in wages during 1998; a hospital form showing plaintiffs admission on January 6, 1999, and listing Hicksville as plaintiffs employer; and an unauthenticated “Employer’s Report of Work-Related Accident” form filled in by Hicksville.
According to plaintiffs uncontroverted deposition testimony, plaintiff had worked for Lizza at different construction sites for approximately two months before the accident. On Monday, December 7, 1998, the day before his accident, he went to the “yard” where construction work was assigned. Plaintiff was assigned by someone named “Anthony” to work at the Grace Avenue garage. He went to the garage with another worker named Eugene “Buddy” Wright, who instructed him as to what they were to do, which consisted primarily of chipping and *491cleaning old concrete from steel beams exposed by the removal of the concrete deck that had served as the floor of the upper parking level and the ceiling of the lower parking level. The beams were approximately 12 to 13 feet above the floor. On Monday, plaintiff and Wright, standing atop the beams or reaching them from below by means of a ladder and an electric lift, which rose approximately four to five feet, chipped concrete from the beams. They worked without incident that day.
Plaintiff reported to the garage again on Tuesday, December 8, 1998, where he again met Wright, who instructed him to continue cleaning concrete from the steel beams and then left the garage to wait outside for a delivery. Plaintiff, who was alone in the garage, used a ladder to climb up to and mount the beam that he was to clean. The lift machine was not in the area where plaintiff was working nor was there any scaffolding or other safety device at plaintiffs work site. A short time later, plaintiff fell from the beam to the concrete floor below, incurring serious and lasting injuries. These facts are not in dispute.
Plaintiff testified that he fell when he turned and lost his balance in response to someone — he believed it was Wright— calling his name while he was standing on the beam chipping away at concrete. Hicksville, by way of Wright’s affidavit, offered a slightly different version of plaintiffs fall. According to the Wright affidavit, Wright was outside when plaintiff fell and came into the garage when he heard a scream to find plaintiff on the floor. Wright, who concededly did not witness plaintiffs fall, asserts that plaintiff told him (when, he does not say) that “he [plaintiff] was trying to walk from one side of the garage to the other on the beam and fell from it.” Richard Tonon, the Hicksville supervisor assigned to supervise the renovation work at the garage, testified that he was not present at the garage when the accident occurred but that Wright told him that plaintiff fell while walking on the beam.
On appeal, Hicksville contends that there are disputed issues of fact regarding how the accident occurred and who plaintiffs employer was on the date of the accident, and that these factual disputes rendered entry of summary judgment for plaintiffs inappropriate.
Section 240 (1) of the Labor Law, known as the “Scaffolding Law,” is intended to maximize the protections that will be afforded to workers who are subjected to elevation-related hazards at the job site (see, Correia v Professional Data Mgt., 259 AD2d 60, 63), and to place the ultimate responsibility for workplace safety on owners and general contractors, rather *492than on workers themselves (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 560; John v Baharestani, 281 AD2d 114, 117). It is to be construed as liberally as necessary to accomplish the purposes for which it was enacted (see, e.g., Rocovich v Consolidated Edison Co., 78 NY2d 509, 513; Kyle v City of New York, 268 AD2d 192, 195). Section 240 (1) applies to injuries that are occasioned by falls from ladders, scaffolding, or, as here, from unprotected, unguarded structural beams (see, e.g., John v Baharestani, 281 AD2d 114, supra).
Accordingly, the statute imposes a nondelegable obligation on owners, contractors, and their agents to provide adequate safety devices to protect against height-related injuries and absolute liability on those same parties for any breach of that obligation that proximately causes a worker’s injury (John v Baharestani, 281 AD2d 114, 117, supra, and cases cited therein.) The failure to provide any safety measures constitutes a per se violation of the statute and subjects owners and contractors to absolute liability as a matter of law for any injuries that result from such failure, without regard to the violators’ care or lack of care (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, 521). Furthermore, the existence of safety devices somewhere on the construction site is insufficient to meet the obligation imposed by the statute (see, id. at 524; Laquidara v HRH Constr. Corp., 283 AD2d 169). It is the responsibility of the contractor and owner — not the individual worker — to provide and “place” appropriate safety devices at the particular work site so “as to give proper protection to a person so employed” (Labor Law § 240 [1]).
The sole exception to this imposition of absolute liability arises when the defendant is able to establish that the injured worker deliberately refused to use appropriate safety devices that he was specifically instructed to use and that were specifically available to him. Success on this “recalcitrant worker” defense requires a showing that the safety device in question was available and visible at the immediate work site of the injured employee, that the employee was directed to use the device, and that the employee deliberately refused to use it (see, Kaffke v New York State Elec. & Gas Corp., 257 AD2d 840; see also, Gordon v Eastern Ry. Supply, 82 NY2d 555, 563; Tennant v Curcio, 237 AD2d 733; Watso v Metropolitan Life Ins. Co., 228 AD2d 883; Jastrzebski v North Shore School Dist., 223 AD2d 677, affd 88 NY2d 946; Hall v Cornell Univ., 205 AD2d 872). Thus, this defense is not established merely by showing that the worker failed to comply with an employer’s instruction to avoid using unsafe equipment or engaging in *493unsafe practices, or to use a particular safety device (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 563, supra; Stolt v General Foods Corp., 81 NY2d 918, 920; Hagins v State of New York, 81 NY2d 921, 922; Tennant v Curcio, 237 AD2d 733, 734, supra; Fichter v Smith, 259 AD2d 1023, Iv dismissed in part and denied in part 93 NY2d 994), and “ ‘the mere presence of safety devices at the worksite does not diminish [a] defendant’s liability’” (Hall v Cornell Univ., 205 AD2d 872, 874, supra, quoting Neville v Deters, 175 AD2d 597).
To establish entitlement to summary judgment on a Labor Law § 240 (1) claim, a plaintiff must demonstrate by admissible evidence that the statute was violated and that such violation was a proximate cause of his injuries (Kyle v City of New York, 268 AD2d 192, 196, supra; see also, Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524, supra [“where there is no view of the evidence at trial to support a finding that the absence of safety devices was not a proximate cause of the injuries, the court may properly direct a verdict in the plaintiffs favor” (emphasis added)]).
Once the movant has produced evidence demonstrating his entitlement to judgment as a matter of law, it is incumbent on the opponent to produce sufficient evidence — also in admissible form — demonstrating the existence of disputed issues of material fact requiring a trial (Zuckerman v City of New York, 49 NY2d 557, 562).
Applying the foregoing principles to the present case confirms that Supreme Court properly granted plaintiffs motion for partial summary judgment on his Labor Law § 240 (1) claim. It is undisputed that plaintiff was injured when he fell from a beam approximately 13 feet above the ground at his work site— precisely the type of hazard that section 240 (1) was intended to address (see, Hagins v State of New York, 81 NY2d 921, 922, supra; John v Baharestani, 281 AD2d 114, 117, supra; Kyle v City of New York, 268 AD2d 192, 196, supra; McGurk v Turner Constr. Co., 127 AD2d 526, 528-529). It is also undisputed that on the date of the accident, plaintiff was provided with no safety devices whatsoever that would serve to protect him from a fall from the overhead beam he was assigned to clean. Such failure constitutes a per se violation of section 240 (1) that subjects defendants to absolute liability (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524, supra). The fact that a lift machine (which may or may not have been an ade*494quate safety device)* was located somewhere else on the job site when plaintiff was injured provides no protection from liability for defendants (see, e.g., Hall v Cornell Univ., 205 AD2d 872, supra).
Hicksville’s attempt to avoid summary judgment through the creation of a factual dispute as to how the accident occurred is unavailing. As we held in John v Baharestani (281 AD2d 114, 118, supra), defendant’s differing version of how the accident happened will not defeat plaintiff’s motion for summary judgment when section 240 (1) liability will attach under either plaintiff’s or defendant’s account.
Hagins v State of New York (81 NY2d 921, 922, supra) informs our decision that plaintiff is entitled to the protections of section 240 (1) regardless of whether he fell while he was chipping concrete while standing atop the beam or, as Hicks-ville contends, while he was walking on the beam to get from one part of the work site to the other. In Hagins, the defendant made the same argument that Hicksville makes here, i.e., that it should not be liable under section 240 (1) because, when the accident occurred, plaintiff was not working on the elevated abutment from which he fell but, rather, using it as a passageway from one part of the work site to another. Indeed, there was evidence in that case that the plaintiff used the abutment as a walkway in contravention of repeated instructions not to do so. Nonetheless, the Court held that the defendant could not “rely on claimant’s own negligence in using an unsafe route to cross the road as a ‘supervening cause’ of his injuries, since the accident was plainly the direct result of the failure to supply guardrails or other appropriate safety devices” (id. at 923; see also, Stolt v General Foods Corp., 81 NY2d 918, 920, supra). By the same token, defendant here cannot avoid summary judgment on the section 240 (1) claim based on its assertion that plaintiff was using the unprotected beam as a passageway since Hicksville’s failure to provide any safety devices to protect against such falls was at least a proximate cause of plaintiff’s injuries (see also, John v Baharestani, 281 AD2d 114, 117, supra; Laquidara v HRH Constr. Corp., 283 AD2d 169, supra; Kyle v City of New York, 268 AD2d 192, 196, supra [“liability imposed under Labor Law § 240 (1) is absolute, *495rendering any alleged negligence on the part of the plaintiff irrelevant”]; McGurk v Turner Constr. Co., 127 AD2d 526, 528-529, supra).
Hicksville also asserted, as an affirmative defense, that plaintiff was employed by Hicksville, not by Lizza, on the date of the accident, and that, therefore, Hicksville is exempt from liability under section 240 (1) by virtue of the New York Workers’ Compensation Law. As proof, Hicksville submitted a copy of a W-2 form showing that Hicksville paid plaintiff a total of $396.32 during the course of 1998; a copy of an unsigned form entitled “Employer’s, Report of Work-Related Accident,” completed sometime after the accident, and a hospital admission form dated January 6, 1999, which lists plaintiff as the admitted patient and Hicksville as his employer. In rebuttal, plaintiff submitted a pay stub, issued by Lizza, showing that he was paid for 40 regular (not overtime) hours during the seven-day period from December 2, 1998 to December 8, 1998— the date of the accident. The record establishes that plaintiff received workers’ compensation benefits, but neither Hicksville nor plaintiff submitted any evidence of the worker’s compensation award itself.
Hicksville had the burden of proving facts to support its workers’ compensation defense. However, none of the evidence submitted by Hicksville establishes that plaintiff was employed by Hicksville on December 8,1998. The W-2 form demonstrates, at most, that Hicksville paid plaintiff $396.32 in wages for work performed sometime during 1998. The self-serving “Employer’s Report of Work-Related Accident,” which was completed by Hicksville sometime after the accident, is insufficient to overcome the Lizza pay stub, which at least establishes that plaintiff was paid by Lizza for hours of work on the day of the accident. And the January 6, 1999, hospital admission form clearly does not establish that Hicksville was plaintiffs employer on December 8, 1998, or on any other date in 1998.
Because plaintiff met his burden of establishing his entitlement to summary judgment on his Labor Law § 240 (1) claim and Hicksville failed to produce sufficient evidence, in admissible form, demonstrating the existence of disputed issues of fact, either with respect to plaintiffs claim or its affirmative defense, Supreme Court properly granted plaintiffs summary judgment motion.

 It is undisputed that the lift machine was not at the site where plaintiff was working on the date of the accident. In addition, it is questionable as to whether the lift machine, which, according to undisputed testimony, lifted a worker four to five feet above the ground, would permit a 5 foot, 7 inch worker, such as plaintiff, to have sufficient leverage to chip concrete off the top of a beam that was between 9 and 13 feet above the ground.